Name: Commission Regulation (EEC) No 3581/84 of 19 December 1984 fixing the standard values to be used in calculating the financial compensation and the advance pertaining thereto in respect of fishery products withdrawn from the market during the 1985 fishing year
 Type: Regulation
 Subject Matter: civil law;  agricultural structures and production;  trade policy
 Date Published: nan

 No L 332/50 Official Journal of the European Communities 20. 12. 84 COMMISSION REGULATION (EEC) No 3581/84 of 19 December 1984 fixing the standard values to be used in calculating the financial compensation and the advance pertaining thereto in respect of fishery products withdrawn from the market during the 1985 fishing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, should therefore be the value applied in that Member State ; Whereas the abovementioned provisions are equally applicable to the advance on the financial compensa ­ tion provided for in Article 5 (2) of Council Regulation (EEC) No 2202/82 (4); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), and in particular Article 13 (7) thereof, HAS ADOPTED THIS REGULATION :Whereas Article 13 of Regulation (EEC) No 3796/81 provides for the payment of financial compensation to producers' organizations which intervene, on certain conditions, in respect of the products listed in Annex I (A) and (D) to that Regulation ; whereas the amount of such financial compensation must be reduced by stan ­ dard values in the case of products intended for purposes other than human consumption ; Article 1 The standard values to be used in calculating the financial compensation and the advance pertaining thereto provided for in Article 13 of Regulation (EEC) No 3796/81 in respect of products withdrawn by producers' organizations and used for purposes other than human consumption shall be for the 1985 fishing year as shown in the Annex hereto for each of the uses indicated therein . Whereas Commission Regulation (EEC) No 1501 /83 (2) specifies the ways in which the products withdrawn must be disposed of ; whereas the value of such products must be fixed at a standard level for each of these modes of disposal, taking into account the average receipts which may be obtained from such disposal ; Article 2 The standard value to be deducted from the financial compensation and the advance pertaining thereto shall be that applied in the Member State in which the producers' organization was recognized. Whereas, on the basis of the relevant information on this value, it should be fixed for the 1985 fishing year as shown in the Annex hereto : Whereas, pursuant to Article 9 of Commission Regula ­ tion (EEC) No 3137/82 the body responsible for payment of the financial compensation is that of the Member State in which the producers' organization was recognized ; whereas the standard value deductible Article 3 This Regulation shall enter into force on 1 January 1985. (') OJ No L 379, 31 . 12. 1981 , p. 1 . 0 OJ No L 152, 10 . 6. 1983, p. 22. 0 OJ No L 335, 29. 11 . 1982, p. 1 . (4) OJ No L 235, 10 . 8 . 1982, p. 1 . 20. 12. 84 Official Journal of the European Communities No L 332/51 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1984. For the Commission Giorgios CONTOGEORGIS Member of the Commission ANNEX Use of products withdrawn ECU/tonne 1 . Used as animal feed after drying and cutting up or processing into meal : (a) for herring and mackerel : - Belgium 55  Denmark 45  United Kingdom, Netherlands 35  other Member States 20 (b) for shrimps of the species Crangon crangon :  Netherlands 25  other Member States 10 (c) for other products :  Belgium, Denmark 45  Italy, France 30  other Member States 15 2. tJsed otherwise than as under animal feed (bait included): (a) for sardines and anchovies :  France 80  other Member States 20 (b) for other products :  Belgium, Denmark, France, Netherlands 85  Germany, Ireland 40  other Member States 20 3. Used for purposes other than animal feed 0